DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The Terminal Disclaimer filed 1/8/2021 has been disapproved because the person who signed the terminal disclaimer is not the applicant, patentee, or an attorney or agent of record, as indicated in the terminal disclaimer review decision dated 1/11/2021. Therefore, the claims remain rejected and are not in condition for allowance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10441307. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of the instant application recite substantially all of the limitations in claims 1-11 of Patent 10441307, except that Patent 10441307 claim 1 recites first and second safety cages. Therefore, patent claims 1-11 are in essence a “species” of the generic invention of application claim 1-11. IT has  Since application claims 1-11 are anticipated by patent claims 1-22, they are not patentably distinct from patent claims 1-11. 
Allowable Subject Matter
Claims 1-11 would be allowable if a Terminal Disclaimer is filed to overcome the Double Patenting rejection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art Khubani et al (US 20060143926)  (hereafter Khubani) teaches a blade assembly comprising: a blade holder having an enlarged nose portion (16) only at one end thereof and an uppershelf surface (24) extending rearward of the nose portion, the blade holder having a first blade holder side and a second blade holder side; a single blade (10) carried by said blade holder and disposed at a lower portion of the blade holder, the blade extending along a centerline of said blade holder and rearward of the nose portion (figure 2), the blade having a cutting edge and first blade side and second blade side, with the sides being disposed adjacent the cutting edge; a first safety cage (38) disposed over the first blade side and a second safety cage (12) disposed over the second blade side, the first and second safety cages constructed and arranged to limit the amount of penetration of the blade into facial skin; and a pair of parallel aligned slots (68, 70), a first slot of the pair of parallel aligned slots disposed along the a length of the first blade holder side and below the upper shelf, and a second slot of the pair of parallel aligned slots disposed along a length of the second blade holder side, each slot constructed and arranged to slidingly receive a complementary rail (72, 74) of a hand-held dermaplaning device for mounting the blade assembly thereto.
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH T DANG/Primary Examiner, Art Unit 3771